J-S52022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

RYAN WOODY,

                            Appellant                   No. 2094 WDA 2014


          Appeal from the Judgment of Sentence of August 22, 2014
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0014652-2013


BEFORE: SHOGAN, OLSON and WECHT, JJ.

MEMORANDUM BY OLSON, J.:                          FILED SEPTEMBER 09, 2015

       Appellant, Ryan Woody, appeals from the judgment of sentence

entered on August 22, 2014, following his bench trial convictions of two

counts of aggravated assault and one count each of criminal attempt

homicide, carrying a firearm without a license, possession of a firearm by a

minor, and recklessly endangering another person.1 Upon review, we affirm.

       The trial court set forth the facts of this case as follows:

             At approximately midnight on July 4, 2013, [] victim,
         [K.G.], heard someone yelling her name up to her bedroom
         window. She recognized the voice and when she looked out
         the window, she recognized the person. She said the
         person was [Appellant]. He asked her to come downstairs
         and let him into the apartment building door. She said,
         ‘no.’ He repeatedly kept calling her name. She told him to
____________________________________________


1
    18 Pa.C.S.A. §§ 2702, 901, 6106, 6110.1, and 2705, respectively.
J-S52022-15


       quit calling her name and that was the end of it. She got
       back into bed.

           [K.G.] next came into contact with [Appellant] on July 6,
       2013 at approximately 9:30 p[.]m[.], when he asked her if
       she would give him a ride to Clairton. She told him she
       would take him when she was done washing her car. After
       about twenty (20) minutes, [Appellant] returned and was
       ready to go to Clairton. [K.G.] had known [Appellant] by
       his nickname ‘Rye’ for about a year or so. [K.G.] and
       [Appellant] got into the car, she was driving towards
       Clairton, making conversation with [Appellant] when he said
       she went too far, he had to pick something up back there.
       She turned her car around, went back, and he pointed to
       the street, Lincoln Way. [K.G.] asked why he was going
       there, nobody lived there in years.

           As she drove onto Lincoln Way, she turned her car
       around immediately because there is only one way in and
       out. She sat inside[] her car for about fifteen (15) minutes
       as [Appellant] went into a house. She could see him inside
       the house flashing a light like a phone or something. She
       did not see any other individuals in the house.           As
       [Appellant] walked out of the house, he was on his phone
       saying to someone, ‘I left that there for you.’

           [Appellant] was walking toward the driver’s side of the
       car and the next thing [K.G.] knew was that he hit her in
       the eye with a gun saying, ‘Bitch, I hate you.’ As soon as
       he hit her, he started shooting at her. [K.G.] saw the barrel
       of the gun pointed towards her. She was struck in her left
       shoulder and her back. She heard two shots fired. She
       immediately put the car’s gear into drive and took off as
       fast as she could. She went into a gas station right down
       the street. It was the Exxon located on State Route 837.
       She was transported to Mercy Trauma Unit.

           [K.G.], during trial, chose to show the [c]ourt the scars
       located on her left shoulder and the middle of her back.

           Later that same night, [K.G.] was interviewed by
       Detective [Anthony] Perry. She indicated that she knew
       who the person was that shot her. She was shown a photo
       array. She did not feel the detective was being coercive or

                                   -2-
J-S52022-15


        suggestive in any way. She did not hesitate in any way
        when she circled the individual in the number 1 position.
        She signed the array and dated it July 7, 2013, adding 2:09
        a.m., Shooter. She identified [Appellant] in the courtroom
        on August 20, 2014 as being the person who shot her.

            Detective [] Perry testified that he compiled a photo
        array and showed it to [K.G.] []. She seemed clear-headed
        at the time. Detective Perry stated she made no hesitation
        whatsoever when she chose the individual in position 1,
        [Appellant], from the photo array.

            Detective Perry further testified he put together the
        photo array using a system called the Commonwealth Photo
        Imaging Network or CPIN – a database of photographs he
        can draw from – and then placed [Appellant’s] photo in the
        array with photos of seven other black males with similar
        characteristics.

            When Detective Perry went to Mercy Hospital to
        interview [K.G.], on the date of the incident, he testified
        again that based upon his experience as a police officer, she
        was not under the influence of alcohol or any controlled
        substances. Based upon his conversation with [K.G.], and
        with the information she gave, he developed the suspect:
        [Appellant].

            Detective Perry completed a form and sent it to the
        Pennsylvania State Police to determine if [Appellant] had a
        valid license to carry a firearm in the Commonwealth of
        Pennsylvania. [Appellant] did not have a valid license to
        carry a firearm and he was seventeen (17) at the time of
        the incident.

Trial Court Opinion, 4/22/2015, at 3-6 (record citations omitted).

      Procedurally, the case progressed as follows:

        On August 20, 2014, [Appellant] proceeded to a non-jury
        trial [before the Criminal Division of the Court of Common
        Pleas of Allegheny Court]. At the conclusion of the trial on
        August 21, 2014, [the trial c]ourt adjudicated [Appellant]
        guilty of all charges. On August 21, 2014, [the trial c]ourt
        sentenced [Appellant] with regard to [… c]riminal [a]ttempt,

                                    -3-
J-S52022-15


         to a period of incarceration of no less than [five] (5) years
         and no more than ten (10) years, with a seven (7) year
         period of probation [thereafter].      With regard to the
         remaining counts, [the trial c]ourt imposed no further
         penalty.

         On or about August 27, 2014, [Appellant] filed [a p]ost
         [s]entence [m]otion[] pursuant to Pa.R.Crim.P. 720. The
         [m]otion contended that the [c]ourt’s verdict was against
         the weight of the evidence.

         On December 15, 2014, [the trial court denied Appellant’s
         post-sentence motion].

Id. at 2 (record citations omitted). This timely appeal resulted.2

       On appeal, Appellant presents the following issue for our review:

          Did the trial court abuse its discretion in affording
          significant weight to the testimony of the complaining
          witness, and thus finding [Appellant] guilty of all charges,
          when that testimony was the only evidence connecting
          [Appellant] to the events of July 6, 2013, and that
          testimony was not credible and even contradicted by 911
          call logs, cell phone records, medical records, and other
          evidence?

Appellant’s Brief at 3.

       Appellant argues his convictions are against the weight of the evidence

presented. He maintains that “[o]ther than the word of [K.G.], no forensic

evidence links [Appellant] to [K.G.’s] car or any firearms” and the

Commonwealth could have conducted a fingerprint analysis of [K.G.’s]


____________________________________________


2
   On January 6, 2015, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Appellant complied on January 8, 2015. The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on April 22, 2015.



                                           -4-
J-S52022-15



vehicle, but did not.    Id. at 12.     He claims the trial court “abused its

discretion in affording so much weight to [K.G.’s] identification of [Appellant]

as her assailant” where the lighting was poor, she did not know if there was

another individual already inside the house Appellant entered, and she was

frantic and unfocused at the scene of the crime.          Id. at 9.       Further,

Appellant avers that his telephone records and the timing of [K.G.’s] 911 call

belied her testimony that Appellant was talking on his cellular phone to

another person immediately preceding the altercation. Id. at 9-10. Finally,

Appellant argues [K.G.’s] trial testimony was questionable because her

medical records suggest she was not struck in the face with a gun prior to

the shootings and that she was under the influence of alcohol on July 6,

2013, despite her protestations she was not. Id. at 10-11.

      We review a weight of the evidence claim under the following legal

principles:

        A motion for a new trial based on a claim that the verdict is
        against the weight of the evidence is addressed to the
        discretion of the trial court. A new trial should not be
        granted because of a mere conflict in the testimony[.]
        Rather, the role of the trial judge is to determine that
        notwithstanding all the facts, certain facts are so clearly of
        greater weight that to ignore them or to give them equal
        weight with all the facts is to deny justice. It has often been
        stated that a new trial should be awarded when the jury's
        verdict is so contrary to the evidence as to shock one's
        sense of justice and the award of a new trial is imperative
        so that right may be given another opportunity to prevail.

        An appellate court's standard of review when presented with
        a weight of the evidence claim is distinct from the standard
        of review applied by the trial court:

                                      -5-
J-S52022-15



            Appellate review of a weight claim is a review of the
            exercise of discretion, not of the underlying question
            of whether the verdict is against the weight of the
            evidence. Because the trial judge has had the
            opportunity to hear and see the evidence presented,
            an appellate court will give the gravest consideration
            to the findings and reasons advanced by the trial
            judge when reviewing a trial court's determination
            that the verdict is against the weight of the
            evidence.    One of the least assailable reasons for
            granting or denying a new trial is the lower court's
            conviction that the verdict was or was not against
            the weight of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 758 (Pa. Super. 2014)

(internal citations, quotations and brackets omitted).

      The trial court determined that K.G.’s identification of Appellant as her

assailant was credible because she:    (1) knew Appellant and had previous

interactions with him; (2) identified him immediately from a photo array at

the hospital, and; (3) was unequivocal that Appellant was the shooter. Trial

Court Opinion, 4/22/2015, at 8.

      Upon review of the record, we discern no abuse of discretion.        The

verdict does not shock a sense of justice. K.G. knew Appellant, they were

alone at the time of the altercation, and she never wavered in naming

Appellant as her shooter. N.T., 8/20/2014, at 52-54, 57-59. The trial court

determined that the victim’s testimony regarding the amount of alcohol she

consumed and her statement that Appellant lodged a telephone call

immediately prior to the altercation were, at most, minor inconsistencies.

Ultimately, the trial court credited K.G.’s version of events and we will not

                                     -6-
J-S52022-15


disturb that determination.    Moreover, there was corroborating testimony

from police.   Detective Timothy Langan processed the crime scene and

testified that he found bullet holes in K.G.’s vehicle that were consistent with

her gunshot wounds. Id. at 34.      Detective Perry, who interviewed K.G. at

the hospital shortly after the incident, testified K.G. was clear-headed, did

not appear to be under the influence of alcohol, and chose Appellant from a

photo array with “no hesitation whatsoever.”        Id. at 74-77. The record

simply does not support Appellant’s suggestion that another unknown

person perpetrated the crime. Accordingly, Appellant is not entitled to relief.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2015




                                     -7-